Exhibit 99.1 LAYNE CHRISTENSEN ANNOUNCES DEFINITIVE AGREEMENT TO SELL ITS HEAVY CIVIL BUSINESS THE WOODLANDS, TEXAS, Thursday, February 9, 2017 – Layne Christensen Company (NASDAQ: LAYN) (“Layne” or the “Company”) today announced that it has signed a definitive agreement to sell substantially all of its Heavy Civil business to a newly-formed entity owned by private investors, including members of the current Heavy Civil senior management team.The sale is the culmination of an extensive process to divest the business.
